981 A.2d 1284 (2009)
HOFFMAN MINING COMPANY, INC., Petitioner
v.
ZONING HEARING BOARD OF ADAMS TOWNSHIP, Cambria County and Township of Adams, Respondents.
No. 537 WAL 2008.
Supreme Court of Pennsylvania.
September 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of September, 2009, the Petition for Allowance of Appeal is GRANTED. The issue as stated by Petitioner, is:
Did the Commonwealth Court of Pennsylvania commit an error of law by affirming the decision of the Court of Common Pleas of Cambria County, which affirmed the Adams Township Zoning Hearing Board's ruling that the Surface Mining Conservation and Reclamation Act (the *1285 "SMCRA") Act [sic] of November 30, 1971, (P.L. 554, No. 147), 52 P.S. § 1396.1 to 1396.31, does not preempt Section 1413, Paragraph 5, of the Adams Township Zoning Ordinance barring mining activities within 1,000 feet of a residential structure?